                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON



                                                                         Oct 23, 2018
 1                                                                           SEAN F. MCAVOY, CLERK


 2
                                 UNITED STATES DISTRICT COURT
 3
                                EASTERN DISTRICT OF WASHINGTON
 4
 5    SUSAN EMBREE,
 6                                                      NO. 2:17-CV-00156-JLQ
                   Plaintiff,
 7                                                      ORDER RE: STIPULATED MOTION
                   v.                                   TO DISMISS, DIRECTING ENTRY
 8                                                      OF JUDGMENT, AND CLOSING
 9    OCWEN LOAN SERVICING, LLC,                        FILE
10               Defendant.
           On October 23, 2018, the parties filed a Stipulated Motion to Dismiss Entire
11
     Action with Prejudice (ECF No. 98). “[T]he plaintiff may dismiss an action without a
12
     court order by filing ... a stipulation of dismissal signed by all parties who have
13
     appeared.” Fed.R.Civ.P. 41(a)(1)(A)(ii). Unless stated otherwise in the stipulation of
14
     dismissal, dismissal under Fed.R.Civ.P. 41(a)(1)(A) is without prejudice. Fed.R.Civ.P.
15
     41(a)(1)(B). All parties have signed the Stipulated Motion and have requested this matter
16
     be dismissed with prejudice.
17
           IT IS HEREBY ORDERED:
18
           1.     The Stipulated Motion to Dismiss Entire Action with Prejudice (ECF No.
19
                  98) is GRANTED.
20
           2.     The Clerk is directed to enter Judgment dismissing the First Amended
21
                  Complaint (ECF No. 19) and the claims therein WITH PREJUDICE and
22
                  without costs or attorneys’ fees to any party.
23
           IT IS SO ORDERED. The Clerk is directed to enter this Order, furnish copies to
24
     counsel, and close this file.
25
           Dated October 23, 2018.
26
                                  s/ Justin L. Quackenbush
27                              JUSTIN L. QUACKENBUSH
                          SENIOR UNITED STATES DISTRICT JUDGE
28


     ORDER - 1
